10-1660-ag
         Zhu v. Holder
                                                                                        BIA
                                                                                Schoppert, IJ
                                                                               A099 540 379

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                ROBERT A. KATZMANN,
10                DENNY CHIN,
11                     Circuit Judges.
12       _______________________________________
13
14       Ze Feng Zhu,
15                Petitioner,
16
17                       v.                                     10-1660-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Lee Ratner, Law Offices of Michael
25                                     Brown, New York, New York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Thomas B. Fatouros, Senior
 1                          Litigation Counsel; Karen Y.
 2                          Stewart, Attorney, Office of
 3                          Immigration Litigation, United
 4                          States Department of Justice,
 5                          Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Ze Feng Zhu, a native and citizen of China, seeks

12   review of an April 16, 2010, decision of the BIA affirming

13   the April 28, 2008, decision of Immigration Judge (“IJ”)

14   Douglas Schoppert, which denied his application for asylum,

15   withholding of removal, and relief under the Convention

16   Against Torture (“CAT”).   In re Ze Feng Zhu, No. A099 540

17   379 (B.I.A. Apr. 16, 2010), aff’g No. A099 540 379 (Immig.

18   Ct. N.Y. City Apr. 28, 2008).       We assume the parties’

19   familiarity with the underlying facts and procedural history

20   in this case.

21       Under the circumstances of this case, we review the

22   decision of the IJ as supplemented by the BIA.       See Yan Chen

23   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

24   applicable standards of review are well-established.         See

25   8 U.S.C. § 1252(b)(4)(B); see also Salimatou Bah v. Mukasey,

26   529 F.3d 99, 110 (2d Cir. 2008); Manzur v. U.S. Dep't of

                                     2
 1   Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

 2          The only issue before us is whether the agency erred in

 3   denying Zhu’s application for asylum and withholding of

 4   removal premised upon his fear of persecution based on his

 5   religion, as Zhu has not challenged the denial of CAT relief

 6   or the other bases for relief raised before the agency.

 7          For asylum applications governed by the amendments made

 8   to the Immigration and Nationality Act by the REAL ID Act of

 9   2005, the agency may, considering the totality of the

10   circumstances, base a credibility finding on an asylum

11   applicant’s “demeanor, candor, or responsiveness,” the

12   plausibility of his or her account, and inconsistencies in

13   his or her statements, without regard to whether they go “to

14   the heart of the applicant’s claim.”       See 8 U.S.C.

15   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534

16   F.3d 162, 167 (2d Cir. 2008).       We will “defer . . . to an

17   IJ’s credibility determination unless, from the totality of

18   the circumstances, it is plain that no reasonable fact-

19   finder could make” such a ruling.       Xiu Xia Lin, 534 F.3d at

20   167.    In this case, the IJ reasonably based his adverse

21   credibility determination on the unexplained inconsistencies

22   in Zhu’s testimony regarding his experiences with


                                     3
 1   underground churches in China, and on Zhu’s demeanor.     Zhu

 2   testified that he attended two different underground

 3   Catholic churches in China, both of which were raided by the

 4   police and shut down, and that after the churches were shut

 5   down, the police came to his home looking for him.     In his

 6   asylum application, he simply stated that he had gone to

 7   Catholic Mass twice while in China.     He did not mention that

 8   either of the churches he went to were raided by the police,

 9   or that police came to his home looking for him, nor did he

10   mention that he fled to, and then lived in, Shanghai.     When

11   asked in his hearing about these omissions, Zhu had no

12   explanation, other than that he omitted the information.

13   Substantial evidence thus supports the IJ’s finding that

14   Zhu’s omissions, and failure to reasonably explain those

15   omissions, undermined his credibility.     See id.   The IJ

16   additionally found that Zhu appeared insincere, and “when

17   questioned about inconsistencies or omissions, he simply did

18   not respond for lengthy periods.”     We generally defer to an

19   IJ’s demeanor findings, and will do so here.     See Majidi v.

20   Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).     In this case,

21   the totality of the circumstances, including Zhu’s

22   omissions, lack of explanation, and demeanor, support the


                                  4
 1   agency’s adverse credibility determination.     See 8 U.S.C.

 2   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

 3       The BIA found that even if it accepted Zhu’s assertion

 4   that he would continue to practice his Catholic faith if he

 5   were to return to China, Zhu did not establish a well-

 6   founded fear of persecution because there was no evidence

 7   that the Chinese government was aware, or would become

 8   aware, of his Catholicism.   An applicant claiming only a

 9   prospective fear of persecution must make some showing that

10   the government is aware or is likely to become aware of the

11   activities that might lead persecution.   See Hongsheng Leng

12   v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).     Moreover, the

13   more recent reports of country conditions suggested that

14   while underground churches were interfered with by the

15   government, treatment varied greatly in different areas, and

16   in some localities the churches were tolerated.    The BIA

17   reasonably found that this differing treatment undermined

18   Zhu’s fear of being singled out for persecution, because a

19   fear is not objectively reasonable if it lacks “solid

20   support” in the record and is merely “speculative at best.”

21   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

22   Accordingly, the agency reasonably concluded that Zhu failed

23   to establish a well-founded fear of persecution based on his
                                   5
 1   practice of Catholicism.

 2       For the foregoing reasons, the petition for review is

 3   DENIED.   As we have completed our review, any stay of

 4   removal that the Court previously granted in this petition

 5   is VACATED, and any pending motion for a stay of removal in

 6   this petition is DENIED as moot.    Any pending request for

 7   oral argument in this petition is DENIED in accordance with

 8   Federal Rule of Appellate Procedure 34(a)(2), and Second

 9   Circuit Local Rule 34.1(b).

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk
12
13




                                    6